PER CURIAM.
The appellant seeks review of a post decretal order in a divorce action directing the payment of attorney’s fees. The record discloses that the appellant wife moved the chancellor to transfer the question of child custody and support to the Juvenile and Domestic Relations Court of Dade County. This motion was denied, and subsequent thereto, the appellee petitioned for attorney’s fees, based on the contention that the appellant’s motion to transfer was frivolous. The petition was granted and the order appealed was entered.
Attorney’s fees as such are granted only when permitted by statute or contract. Neither existed in this instance. The specific question raised here was answered adverse to the appellee by this court in Davies v. Davies, Fla.App.1959, 113 So.2d 250.
Accordingly, the order appealed is reversed.